 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10           WEIMIN CHEN, for himself, as                   CASE NO. C19-119 MJP
             Private Attorney General, and/or On
11           Behalf of All Others Similarly                 STIPULATED ORDER TO
             Situated,,                                     EXTEND DEADLINE FOR
12                                                          PLAINTIFF TO MOVE FOR CLASS
                                   Plaintiff,               CERTIFICATION
13
                    v.
14
             LAMPS PLUS, INC. and DOES 1-20,
15           inclusive,

16                                 Defendant.

17

18

19
             The Court, having received the Parties’ Stipulated Motion and Proposed Order to Extend
20
     Deadline for Plaintiff to Move for Class Certification (Dkt. No. 23), hereby GRANTS the
21
     Motion. The deadline for Plaintiff to file any Motion for Class Certification is now January 8,
22
     2020.
23

24

     STIPULATED ORDER TO EXTEND DEADLINE FOR PLAINTIFF TO MOVE FOR CLASS CERTIFICATION
     -1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated June 12, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATED ORDER TO EXTEND DEADLINE FOR PLAINTIFF TO MOVE FOR CLASS CERTIFICATION
     -2
